FILED
                             NOT FOR PUBLICATION                             OCT 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMEL WALKER,                                     No. 10-16807

               Plaintiff - Appellant,             D.C. No. 2:08-cv-03034-WBS-
                                                  KJM
  v.

JASON ROHER,                                      MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Jamel Walker, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment on Walker’s Eighth

Amendment claim because Walker failed to raise a genuine dispute of material fact

as to whether Roher’s treatment of his hip injury constituted deliberate

indifference. See id. at 1058 (a prison official acts with deliberate indifference

only if he knows of and disregards an excessive risk to inmate health, and a

difference of opinion concerning the appropriate course of treatment does not

amount to deliberate indifference).

      Walker’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    10-16807